Citation Nr: 1109985	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-05 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for traveling nerve pain, excluding right-sided sciatica.

2.  Entitlement to an increased evaluation for allergic rhinitis with occasional sinusitis, evaluated as noncompensably (zero percent) disabling.

3.  Entitlement to an increased evaluation for low back strain, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In the decision, the RO, among other things, denied service connection for traveling nerve pain and migraines, denied increased disability ratings for the Veteran's service-connected allergic rhinitis and low back strain, determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for hearing loss, and assigned a 10 percent disability rating to his service-connected tinnitus.  

In December 2008, the Veteran filed a notice of disagreement as to the above determinations.  These issues were addressed in a January 2009 statement of the case (SOC).  A March 10, 2009, informal conference report shows that the Veteran withdrew his appeals of the RO's decision regarding migraines, hearing loss, and tinnitus.  In a May 2009 decision, the RO granted service connection for radicular sciatica of the right leg.  

In light of the forgoing facts, the Board has, consistent with the Veteran's expressed intent, limited its consideration to the claim of service connection for traveling nerve pain, excluding the right-sided sciatica for which service connection has been granted, and for increased disability ratings for service-connected allergic rhinitis and low back strain.  

In October 2009, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is associated with the claims file.  


REMAND

The last VA compensation examination concerning the Veteran's service-connected allergic rhinitis was conducted in January 2008.  At that time, the Veteran complained of allergies with constant drainage and interference breathing through his nose, but without headaches or sinus infections.  X-rays of the sinuses taken at that time were negative.  During his October 2009 Board hearing, the Veteran reported an increase in the severity of his allergic rhinitis symptoms.  Specifically, the Veteran complained that the left side of his nasal passage would become completely blocked every night, bleed, and clot.  He reported occasional blockage on the right side.  He further indicated that he had post-nasal drainage every day and a persistent cough.  

In light of the Veteran's report of increased severity of symptoms since his last VA examination, the Board finds that a remand of the Veteran's claim for a compensable rating for allergic rhinitis is necessary for the Veteran to be scheduled for another VA examination to determine the current severity of his service-connected allergic rhinitis.  An examination is also necessary given that more than three years have passed since the most recent compensation examination was conducted.  The evidence has become stale, at least as it pertains to the current level of disability.  Therefore, the Board finds that the Veteran should be afforded another VA compensation examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  On remand, the VA examiner should be asked to assess the current severity of the Veteran's allergic rhinitis, to include a determination of whether the Veteran has polyps or otherwise suffers from a blockage of a nasal passage, as contemplated by 38 C.F.R. § 4.97a, Diagnostic Code (DC) 6522.  

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2002) Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  The search for records kept by a Federal agency "shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile." 38 U.S.C. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2010) ("VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  

The Board notes that during his October 2009 Board hearing, the Veteran reported that he was scheduled to receive x-rays of his lower back at the VA medical center (MC) in Salt Lake City, Utah, that same day.  At that time, the Veteran indicated that he would submit copies of the x-ray report to the Board, accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ), within 30 days.  To date, no such records have been received by the Board.  The Board finds, however, that VA's duty to assist is not obviated by the Veteran's failure to submit the x-ray record, particularly because records related to the Veteran's back are relevant records within VA's possession.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) ("Relevant records for the purpose of [38 U.S.C.A] § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  Accordingly, the Board finds that a remand is necessary for the AOJ to ensure that all relevant records are associated with the claims folder and considered in connection with the Veteran's claim for a higher rating for his service-connected low back strain.  Id. at 1323 ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records"); Loving, supra.  But see Walch v.. Shinseki, 563 F.3d 1374, 1377 (Fed.Cir.2009) (VA's duty to assist "does not require VA to provide the veteran with evidence that is already in his possession" (internal citation omitted)).  

Further, the Veteran indicated during his October 2009 hearing that he had received private chiropractic treatment for his back, which included an examination and x-rays.  Thus, on remand, the AOJ should contact the Veteran with a request that he provide the full name and address for the private facility where he received chiropractic treatment.  He should also be asked to provide the dates of treatment.  Following receipt of the necessary authorization for release of such private medical records to the VA, the AOJ should attempt to obtain all relevant records identified by the Veteran.  The Veteran is reminded that "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He must provide the AOJ with enough identifying information to enable the AOJ to obtain the relevant records.  

VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  First, the Board notes that two years have passed since the most recent compensation examination was conducted in connection with the Veteran's claim for an increased rating for his service-connected low back strain.  Thus, the Veteran should be afforded another VA compensation examination.  See Snuffer, supra.  

Secondly, the Board notes that the Veteran's service-connected low back strain is currently assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, DC 5237, based on the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 20 percent evaluation is assigned for limitation of forward flexion greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

At the most recent examination in March 2009, it was recorded that the Veteran walked with an antalgic gait.  The examiner reviewed the claims folder, noting that the VA treatment records failed to contain complaints of symptoms or treatment related to the Veteran's low back disability.  The examiner found this "interesting" in light of the way that the Veteran was limping on examination.  The examiner surmised that the limp could certainly be episodic, as the Veteran was noted to have a normal gait on examination in January 2008.  

In light of the diagnostic criteria applicable to disabilities of the spine, the March 2009 VA examiner's findings could be supportive of a higher rating, if it is determined that the Veteran's antalgic gait is due to severe guarding as a result of his low back disability.  (Muscle spasms were not noted on examination at that time.)  However, the Veteran is also service connected for disabilities of the right and left ankle.  In April 2009, the Veteran was afforded a VA examination to evaluate the severity of those disabilities.  At that time, the VA examiner noted that the Veteran's gait was markedly abnormal and that he walked with a very impressive limp whenever he put weight on the left foot and ankle.  

Accordingly, the Board finds that a new VA examination is also warranted in order to determine whether the Veteran suffers from any symptoms indicative of a higher disability rating that are attributable to his low back disability.  If the examiner finds that the Veteran suffers from symptoms indicative of a higher disability rating under the General Rating Formula, such as an abnormal gait or abnormal spinal contour, that are not attributable to his service-connected low back disability, the examiner should say so.

As for the Veteran's claim for service connection for traveling nerve pain, to exclude the right-sided sciatica, during his October 2009 hearing, the Veteran described his pain as ranging from a pinprick sensation to numbness affecting his entire arm or leg.  He stated that the pain could be in his eye, arm, leg, or head, and would last anywhere between a few seconds to hours.  

As noted above, in May 2009, the Veteran was awarded service connection for "right leg radicular sciatica," secondary to his service-connected low back strain.  This award was based on the March 2009 VA examination report, which contained a diagnosis of lumbar strain with signs of radiculopathy or sciatica down the right leg.  At that time, the Veteran had denied any left-sided symptoms.  Although the VA examiner addressed the Veteran's complaints of radiating pain during the March 2009 VA examination, the Board notes that the Veteran has not been afforded a VA examination specifically in connection with his claim of service connection for "traveling nerve pain."  

In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4) (2010), a medical opinion or examination is required if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but there is-

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

At the outset, the Board finds that the Veteran is competent to report on his perceived nerve pain.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology"); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Accordingly, the Board finds that the Veteran has presented evidence of persistent or recurrent symptoms of a disability.  Further, a review of the Veteran's service treatment records shows that he presented with complaints of back numbness and radiating pain in his arm.  The Veteran also testified that his nerve pain began in or around 1991.  Based on this evidence, the Board has determined that "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See McLendon, 20 Vet. App. at 83 (holding that "credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation" may indicate that a current disability "may be associated" with military service).  

The Board thus finds that the Veteran's claim for service connection for traveling nerve pain must be remanded for the Veteran to be scheduled for a VA examination.  A medical examination with opinion is required to determine whether or not there is a diagnosis of any current disability that would account for the Veteran's reported symptoms of traveling nerve pain.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The examiner should include a nexus opinion as to whether it is at least as likely as not that any diagnosed disability manifested by traveling nerve pain and numbness is attributable to the Veteran's active military service or to a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (secondary service connection can be established by demonstrating that a disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.).

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his low back strain and allergic rhinitis since November 2006, and for any problems related to traveling nerve pain since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  The AOJ must contact the Salt Lake City VAMC for outstanding treatment records.  Specifically, the AOJ must seek to obtain the report of the x-rays performed on or about October 21, 2009.  

The AOJ should specifically request from the Veteran that he provide the full name and address for the private chiropractor from which he reportedly received an examination and x-rays as referred to during his October 2009 Board hearing.  Following receipt of that information, the AOJ should contact the chiropractor or facility in question, with a request that copies of any and all records of treatment or examination of the Veteran on file be provided to the AOJ.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to the VA.  

3.  Schedule the Veteran for a VA examination in connection with his claim of service connection for traveling nerve pain.  (This should be done after action requested in paragraph 1, above is completed to the extent feasible.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

Testing with a view toward determining whether the Veteran has a current disability manifested by traveling nerve pain and/or numbness should be conducted.  All other studies, tests and evaluations should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.  Each nerve affected, or seemingly affected, should be identified and the degree of disability stated as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."  

The examiner should then opine as to whether any current disability manifested by nerve pain and/or numbness is at least as likely as not related to the Veteran's active military service.  An opinion should also be provided as to whether it is at least as likely as not any currently identified disability was caused or made chronically worse by any already service-connected disability.  All opinions should be set forth in detail and explained in the context of the record.  

4.  Schedule the Veteran for a VA examination in connection with his claim for an increased disability rating for allergic rhinitis with sinusitis.  (This should be done after action requested in paragraph 1, above is completed to the extent feasible.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should be asked to provide a complete assessment of the severity of the Veteran's service-connected allergic rhinitis and sinusitis.  All studies, tests and evaluations should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.  

The examiner should be asked to comment specifically on whether the Veteran has polyps and/or obstruction of either nasal passage and should comment on whether the Veteran's nasal passage is fully or at least 50 percent obstructed.  The examiner should also determine, through review of records and examination of the Veteran, how often the Veteran has incapacitating episodes ( requiring bed rest and treatment by a physician) of sinusitis and how often and for how long antibiotic treatment is required.  The frequency of non-incapacitating episodes should also be documented (characterized by headaches, pain, and purulent discharge or crusting).  Lastly, any surgery for sinusitis must be documented along with residual disability.

5.  Schedule the Veteran for a VA examination in connection with his claim for an increased disability rating for low back strain.  (This should be done after action requested in paragraphs 1 and 2, above is completed to the extent feasible.)  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should be asked to provide a complete assessment of the severity of the Veteran's service-connected low back strain, to include any associated objective neurological abnormalities, especially any which appear to affect an area of the body other than the area affected by right-sided sciatica.  Each nerve affected, or seemingly affected, should be identified and the degree of disability stated as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."  

The examiner should also report the ranges of motion for the thoracolumbar spine and state whether the Veteran's service-connected low-back strain is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  

The examiner should also determine whether the Veteran's low back strain results in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  If the Veteran is determined to experience those symptoms as a result of something other than the Veteran's low back strain, the Veteran should so state.  All opinions should be set forth in detail and explained in the context of the record.

6.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

7.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

